DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 2018/0289391).
Regarding claim 1, Fujii discloses a trocar (1) for insertion into an organ of a patient, the trocar comprising: a cannula (2; par. [0063]; Fig. 1) having a longitudinal axis; a channel (channel between 21 and 22; par. [0094]) inside the cannula, the channel fitted parallel to the longitudinal axis (Fig. 2B); and a camera (5), which is disposed at a distal end of the channel (channel between 21 and 22) and is configured to provide images in a direction of a distal opening of the cannula (par. [0092]).
Regarding claim 2, Fujii discloses the trocar according to claim 1, wherein the camera (5) is tilted relative to the longitudinal axis, so as to have a viewing direction that captures a distal opening of the cannula (Figs. 1A and 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii, as applied to claim 1 above, in view of Burnett et al. (US 2008/0249467).
Regarding claim 3, Fujii discloses the trocar according to claim 1, but does not specifically disclose it comprising a position sensor, which is disposed at a distal end of the channel without obstructing a field of view of the camera, and is configured to generate signals indicative of a position of the distal end in the organ. Burnett teaches an trocar having a position sensor (4/74; Figs. 1 and 7) disposed at its distal end and configured to generate signals indicative of a position of the distal end in the organ (par. [0042] and [0045]). It would have been obvious to one having ordinary skill in the art to have provided a position sensor on the distal end of the channel of Fujii in order to inform the operator of the location of the trocar within the body so as to effectively navigate to the target site. Additionally, it would have been obvious to have placed the sensor outside of the field of view of the camera of Fujii so that the entire field of view can be viewed by the operator.
Regarding claim 5, Fujii discloses a system, comprising: a trocar (1) for insertion into an organ of a patient, the trocar (1) comprising: a cannula (2; par. [0063]) having a longitudinal axis; a channel (channel between 21 and 22; par. [0094]) inside the cannula (2), the channel fitted parallel to the longitudinal axis (Fig. 2B); a camera (5), which is disposed at a distal end of the channel (channel between 21 and 22) and is configured to provide images in a direction of a distal opening of the cannula (par. [0092])
However, Fujii does not specifically disclose the system comprising a position sensor, which is disposed at a distal end of the channel without obstructing a field of view of the camera, and is configured to generate signals indicative of a position of the distal end in the organ; and a processor, which is configured to, using the signals generated by the position sensor, estimate the position of the distal end of the trocar in the organ. Burnett teaches an trocar having a position sensor (4/74; Figs. 1 and 7) disposed at its distal end and configured to generate signals indicative of a position of the distal end in the organ (par. [0042] and [0045]). Burnett also teaches a processor (40), which is configured to, using the signals generated by the position sensor, estimate the position of the distal end of the trocar in the organ (par. [0046] and [0052]). It would have been obvious to one having ordinary skill in the art to have provided a position sensor on the distal end of the channel of Fujii and the processor in order to inform the operator of the location of the trocar within the body so as to effectively navigate to the target site. Additionally, it would have been obvious to have placed the sensor outside of the field of view of the camera of Fujii so that the entire field of view can be viewed by the operator.
Regarding claim 8, Fujii discloses a method, comprising: inserting a trocar (1) into an organ of a patient, the trocar (1) comprising: a cannula (2) having a longitudinal axis; a channel (channel between 21 and 22) inside the cannula (2), the channel fitted parallel to the longitudinal axis (Fig. 2B); a camera (5), which is disposed at a distal end of the channel (channel between 21 and 22) and is configured to provide images in a direction of a distal opening of the cannula (par. [0092]). 
However, Fujii does not specifically disclose a position sensor, which is disposed at a distal end of the channel without obstructing a field of view of the camera, and is configured to generate signals indicative of a position of the distal end in the organ; and using on the generated signals, estimating the position of the distal end of the trocar in the organ. Burnett teaches an trocar having a position sensor (4/74; Figs. 1 and 7) disposed at its distal end and configured to generate signals indicative of a position of the distal end in the organ (par. [0042] and [0045]). Burnett also teaches a processor (40), which is configured to, using the signals generated by the position sensor, estimate the position of the distal end of the trocar in the organ (par. [0046] and [0052]). It would have been obvious to one having ordinary skill in the art to have provided a position sensor on the distal end of the channel of Fujii and the processor in order to inform the operator of the location of the trocar within the body so as to effectively navigate to the target site. Additionally, it would have been obvious to have placed the sensor outside of the field of view of the camera of Fujii so that the entire field of view can be viewed by the operator.

Claims 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Burnett as applied to claims 3, 5 and 8 above, respectively, and further in view of Chang et al. (US 2006/0004286).
Regarding claim 4, Fujii in view of Burnett disclose the trocar according to claim 3. Although Burnett discloses a wide variety of types of sensors that can be disposed on the distal end of the trocar, it does not specifically disclose wherein the position sensor is a magnetic position sensor. Chang teaches system comprising a medical device and sensor system wherein the sensor that is placed at the distal end of the medical device (30) may be optical or magnetic (par. [0008]). The signals generated by the sensor are processed to estimate the position of the device within the body (par. [0008] and [0095]-[0100]). It would have been obvious to one having ordinary skill in the art to have used a magnetic position sensor, as taught by Chang, being a simple substitution of one known position sensor for another having the predictable result of estimating the position of the device within the body as contemplated by Burnett and Chang. 
Regarding claim 7, Fujii in view of Burnett disclose the system according to claim 5. Although Burnett discloses a wide variety of types of sensors that can be disposed on the distal end of the trocar, it does not specifically disclose wherein the position sensor is a magnetic position sensor. Chang teaches system comprising a medical device and sensor system wherein the sensor that is placed at the distal end of the medical device (30) may be optical or magnetic (par. [0008]). The signals generated by the sensor are processed to estimate the position of the device within the body (par. [0008] and [0095]-[0100]). It would have been obvious to one having ordinary skill in the art to have used a magnetic position sensor, as taught by Chang, being a simple substitution of one known position sensor for another having the predictable result of estimating the position of the device within the body as contemplated by Burnett and Chang.
Regarding claim 10, Fujii in view of Burnett disclose the method according to claim 8. Although Burnett discloses a wide variety of types of sensors that can be disposed on the distal end of the trocar, it does not specifically disclose wherein the position sensor is a magnetic position sensor. Chang teaches system comprising a medical device and sensor system wherein the sensor that is placed at the distal end of the medical device (30) may be optical or magnetic (par. [0008]). The signals generated by the sensor are processed to estimate the position of the device within the body (par. [0008] and [0095]-[0100]). It would have been obvious to one having ordinary skill in the art to have used a magnetic position sensor, as taught by Chang, being a simple substitution of one known position sensor for another having the predictable result of estimating the position of the device within the body as contemplated by Burnett and Chang.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Burnett as applied to claims 5 and 8 above, respectively, and further in view of Zhao et al. (US 2014/0180063).
Regarding claim 6, Fujii in view of Burnett disclose the system according to claim 5, but does not specifically disclose wherein the processor is further configured to: based on the estimated position, register an image acquired by the camera with a reference medical image; and present the image acquired by the camera and the reference medical image, registered with one another, to a user. Zhao teaches a system wherein the processor is configured to: based on an estimated position, register an image acquired by the camera with a reference medical image; and present the image acquired by the camera and the reference medical image, registered with one another, to a user (abstract; Fig. 5; par. [0066]). It would have been obvious to one having ordinary skill in the art to have included the processing functionalities of Zhao in the system of modified Fujii in order to assist surgeons in navigating the device using captured images, reference images and position data in order to prevent misregistration, as taught by Zhao. 
 Regarding claim 9, Fujii in view of Burnett disclose the method according to claim 8, but does not specifically disclose comprising: based on the estimated position, registering an image acquired by the camera with a reference medical image; and presenting the image acquired by the camera and the reference medical image, registered with one another, to a user. Zhao teaches a system wherein the processor is configured to: based on an estimated position, register an image acquired by the camera with a reference medical image; and present the image acquired by the camera and the reference medical image, registered with one another, to a user (abstract; Fig. 5; par. [0066]). It would have been obvious to one having ordinary skill in the art to have included the processing functionalities of Zhao in the system of modified Fujii in order to assist surgeons in navigating the device using captured images, reference images and position data in order to prevent misregistration, as taught by Zhao. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795 

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795